Citation Nr: 1712147	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-16 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability, including degenerative joint disease of the right knee.

2.  Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from April 1978 to September 2001.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2014, the Board adjudicated a number of issues and remanded the issues of service connection for fungus of the hands and feet with scaly patches for a supplemental VA medical opinion, service connection for numbness of the right hand and arm for a supplemental VA medical opinion, service connection for degenerative arthritis of the right knee for a VA examination with a medical opinion, and service connection for obstructive sleep apnea for a VA examination with a medical opinion, and for subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, VA examinations were performed in December 2014 and January 2015, and supplemental VA medical opinions were obtained in April 2015 and May 2015.  With respect to the service connection appeal for the right knee disability, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

As a result of the ordered development, service connection was established for right upper extremity radiculopathy with a 20 percent rating effective from May 14, 2007.  Service connection was also established for fungal skin conditions, to include seborrheic keratosis, actinic keratosis, xerosis cutis, pigmented nevus, and pediculosis with a 0 percent rating effective from May 14, 2007.  See May 2015 rating decision.  Because the benefits sought on appeal were granted in full during the course of remand, the issues of service connection for fungus of the hands and feet with scaly patches and service connection for numbness and tingling in the right hand and arm are no longer on appeal.

The issue of service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current right knee disability of degenerative joint disease.

2.  A preexisting right knee disability of right knee surgical scar resulting from removal of cartilage with no residual symptoms was noted at service entrance.

3.  The right knee disability, which was noted at service entrance, did not undergo an increase in severity during service beyond its natural progression.


CONCLUSION OF LAW

The preexisting right knee disability was not aggravated by active service; therefore, the criteria for service connection for a right knee disability, including degenerative joint disease of the right knee, are not met.  38 U.S.C.A. §§ 1110, 1131, 1101, 1132, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the March 2009 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in January 2009 and November 2014.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner considered an accurate history of the claimed pre-existing right knee disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiner had adequate facts and data regarding the history and condition of the claimed right knee disability when providing the medical opinion.  For these reasons, the Board finds that the collective VA examination reports are adequate, and there is no need for further VA examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria
  
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with right knee degenerative joint disease, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative joint disease (i.e., arthritis), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2016).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
38 C.F.R. § 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Service Connection Analysis

The Veteran contends that the current right knee disability was incurred during active service.  In the alternative, he asserts that the pre-existing right knee disability was aggravated by service.

After consideration of the lay and medical evidence of record, the Board finds that service connection for a right knee disability, to include degenerative joint disease, is not warranted.  As explained below, the evidence shows that the Veteran had a pre-existing right knee disability, which was "noted" at entrance into active service and did not increase in severity during active service.  

The evidence shows that the Veteran's right knee disability pre-existed military service, as a right knee surgical scar was "noted" at service entrance.  See March 1978 pre-service clinical record (noting that the Veteran reported a pre-service football injury resulting in major ligamentous damage to the knee requiring surgery in 1974; physical examination demonstrated complete instability of the anterior cruciate ligament and 5 degrees of instability of the medial collateral ligament).  Thus, the presumption of sound condition as it relates to the right knee disability is not applicable.  Because a pre-existing right knee disability was "noted" upon entrance to active service, service connection may be granted only if it is shown that the right knee disability was aggravated by service, that is, if the pre-existing right knee disability was worsened in severity beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Where a disorder is noted on service entrance or a veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  In such claims of pre-existing disability, the veteran (the evidence of record) bears the burden of showing that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Only if this burden is met does the burden of proof shift to VA to prove non-aggravation (by clear and unmistakable evidence).

The Board next finds that the weight of the evidence demonstrates that the pre-existing right knee disability did not increase in severity during active service beyond its natural progression, that is, was not aggravated by service.  The service treatment records, which are complete, are absent of any complaints, findings, or treatment for the pre-existing right knee disability, but show repeated denials of knee trouble on service reports of medical history until the Veteran's report of occasional right knee pain on the April 2001 service report of medical assessment.  The earliest evidence of right knee arthritis is not shown until 2006, approximately five years after service.  

After review of the record and examination of the Veteran, the November 2014 VA examiner opined that the pre-existing right knee disability was not aggravated beyond its natural progression by service.  In support of the medical opinion, the November 2014 VA examiner noted that a meniscectomy in youth regularly results in degenerative arthritic change in adulthood regardless of activity level, and there was no evidence of a specific aggravating incident in service.  The November 2014 VA examiner added that there was no intercurrent evaluation or imaging after service until a bone scan in 2006 with an incident finding of bilateral knee arthritis as well as diffuse large joint arthritis consistent with osteoarthritis.  Because the November 2014 VA examiner had adequate facts and data to provide the medical opinion and supported the medical opinion with sound rationale, the November 2014 VA medical opinion is of significant probative value.

For the foregoing reasons, the Board finds that the weight of the evidence demonstrates that the preexisting right knee disability did not increase in severity during service beyond its natural progression - i.e., it was not aggravated by service; therefore, the criteria for service connection for a right knee disability, based on aggravation in service, have not been met. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.    


ORDER

Service connection for a right knee disability, including degenerative joint disease, is denied.


REMAND

Service Connection for Obstructive Sleep Apnea

In July 2014, the Board remanded the issue of service connection for obstructive sleep apnea for a VA examination with a medical opinion that discussed the significance of the September 1984 and May 1985 service pulmonary function laboratory reports showing a mildly reduced FEF 25-73 and FEF 25-75, respectively, suggestive of a mild small airway obstruction.  

In November 2014, the VA sleep apnea examination was performed; however, the VA medical opinion is inadequate because the November 2014 VA examiner did not discuss the significance of the service pulmonary function laboratory reports suggestive of mild small airway obstruction.  Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance.  In consideration of the foregoing, the Board must again remand these matters.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the issue of service connection for obstructive sleep apnea is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the November 2014 VA examiner who evaluated sleep apnea (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should state an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current obstructive sleep apnea had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein.  The examiner should explain the answer.  

For the purpose of providing the medical opinion, the examiner should specifically discuss the significance of the September 1984 and May 1985 service pulmonary function lab reports suggestive of a mild small airway obstruction during service, and whether such evidence demonstrates the presence of sleep apnea symptoms during service. 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


